              Case 5:20-cv-00708-G Document 8 Filed 03/25/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

SANJAY PATEL et al.,                               )
                                                   )
          Plaintiffs,                              )
                                                   )
v.                                                 )   Case No. CIV-20-708-G
                                                   )
U.S. SMALL BUSINESS                                )
ADMINISTRATION et al.,                             )
                                                   )
          Defendants.                              )

                                             ORDER

          Plaintiffs Sanjay Patel and Maya Patel initiated this lawsuit in state court by filing

a Petition to Quiet Title on June 22, 2020. See Pet. (Doc. No. 1-2). The Petition identifies

four Defendants: U.S. Small Business Administration (the “United States”); Choice Hotels,

Inc.; Subway Real Estate, LLC; and Safemark Systems, L.P. See id. at 1-2.

          On July 23, 2020, the United States removed this action to this Court. Now before

the Court is the United States’ Motion to Dismiss (Doc. No. 3). Plaintiffs have not

responded within the time allowed.

     I.      Plaintiffs’ Petition to Quiet Title

          Plaintiffs allege that they are the owners of “6200 N. Warren Avenue” in Oklahoma

City, Oklahoma County, Oklahoma (the “Subject Property”), and that they obtained title

to the Subject Property “by virtue of a CONTRACT FOR DEED” “dated May 10, 2016,”

and recorded “in the official records of the Oklahoma County Clerk’s office.” Pet. ¶¶ 1-2.

Regarding the United States, Plaintiffs’ sole allegation is: “That Defendant, U.S. SMALL
              Case 5:20-cv-00708-G Document 8 Filed 03/25/21 Page 2 of 5




BUSINESS ADMINISTRATION may assert some interest, right, claim or title to the

Subject Property as the former holder of a judgment.” Id. ¶ 3.

          Plaintiffs further allege that the named Defendants “should be summoned and

required to set up whatever claim or right, title interest, or estate they have in and to” the

Subject Property. Id. ¶ 7. “Upon hearing, the title to said property should be quieted solely

in Plaintiff[s].” Id.; see also id. at 2 (seeking as relief that Plaintiffs be determined the

“sole owners” of the Subject Property and that Plaintiffs’ title “be quieted and confirmed

as against any and all claims of right, title, or estate on behalf of any of said Defendants,

their successors and assigns”).

    II.      The United States’ Motion to Dismiss

          The United States seeks dismissal pursuant to Rules 12(b)(1), 12(b)(2), and 12(b)(6)

of the Federal Rules of Civil Procedure. See Def.’s Mot. at 1-2, 3-6.1

             A. Federal Rule of Civil Procedure 12(b)(1)

          Defendant first argues that Plaintiffs’ claim against the United States cannot be

considered by the Court due to the United States’ assertion of sovereign immunity.

“Sovereign immunity generally shields the United States, its agencies, and officers acting

in their official capacities from suit.” Wyoming v. United States, 279 F.3d 1214, 1225 (10th


1
  Because Plaintiffs failed to respond to the Motion to Dismiss, this Court’s local rules
permit the Court to exercise its discretion and deem the Motion confessed. See LCvR
7.1(g). The Tenth Circuit has indicated, however, that before exercising such discretion, a
district court should consider several factors and weigh these factors against “the judicial
system's strong predisposition to resolve cases on their merits.” Murray v. Archambo, 132
F.3d 609, 611 (10th Cir. 1998) (internal quotation marks omitted). Because of the
jurisdictional issues raised, and because in this action it is equally efficient to consider the
merits of the United States’ Motion, the Court does so.


                                               2
           Case 5:20-cv-00708-G Document 8 Filed 03/25/21 Page 3 of 5




Cir. 2002). “The concept of sovereign immunity means that the United States cannot be

sued without its consent. Such consent may be found only when Congress unequivocally

expresses its intention to waive the government’s sovereign immunity in the statutory text.”

Governor of Kan. v. Kempthorne, 516 F.3d 833, 841 (10th Cir. 2008) (citation and internal

quotation marks omitted).

        “Sovereign immunity is jurisdictional in nature,” and so the Court considers this

argument pursuant to Rule 12(b)(1). FDIC v. Meyer, 510 U.S. 471, 475 (1994). A Rule

12(b)(1) motion to dismiss for lack of subject-matter jurisdiction takes one of two forms:

a facial attack or a factual attack. Pueblo of Jemez v. United States, 790 F.3d 1143, 1148

n.4 (10th Cir. 2015). Here, the United States makes a facial attack on the sufficiency of

the allegations contained in the Petition. See Def.’s Mot. at 1-4. A facial attack questions

the sufficiency of the complaint’s allegations. Pueblo of Jemez, 790 F.3d at 1148 n.4. In

reviewing a facial attack, a district court confines its analysis to the pleadings and must

accept the allegations in the complaint as true. Id.

       The United States correctly asserts that Plaintiffs “have not alleged any waiver of

sovereign immunity” or “any jurisdictional right or claim.” Def.’s Mot. at 4. Nor is there

any waiver or consent to suit in this Court apparent from the nature of Plaintiffs’ quiet-title

action. As the party asserting federal jurisdiction, Plaintiffs bear “the burden of alleging

the facts essential to show jurisdiction.” U.S. ex rel. Stone v. Rockwell Int’l Corp., 282

F.3d 787, 797 (10th Cir. 2002) (internal quotation marks omitted). As noted, Plaintiffs

have failed to respond to the Motion or otherwise attempt to show that the Court has

jurisdiction over its claim against the United States.


                                              3
           Case 5:20-cv-00708-G Document 8 Filed 03/25/21 Page 4 of 5




       Accordingly, the Court finds that Plaintiffs have failed to establish that subject-

matter jurisdiction lies over its claim against the United States. See Wyoming, 279 F.3d at

1225; Meyer, 510 U.S. at 475. The Court need not reach the United States’ remaining

arguments for dismissal.

          B. Disposition of Plaintiffs’ Claims

       28 U.S.C. § 1447(c) prescribes: “If at any time . . . it appears that the district court

lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). The

United States fails to cite or discuss this statute in their Motion and, therefore, offers no

reason for the Court to not follow it. Cf. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 392

(1998) (explaining that for a removed case where subject-matter jurisdiction is lacking

“remand may take place without [a motion to remand] and at any time”). Nor does the

Motion argue that Plaintiffs’ claim against the United States would likewise be defeated

by sovereign immunity upon remand. Cf. Bullock v. Napolitano, 666 F.3d 281, 284-85

(4th Cir. 2012) (explaining that the federal government’s consent to be sued in particular

courts is specific to those courts). Accordingly, this claim shall be remanded pursuant to

28 U.S.C. § 1447(c).

       Plaintiffs’ state-law claims against the other defendants are intertwined with their

claim against the United States. See Pet. ¶¶ 4-6; 28 U.S.C. § 1367(a) (prescribing that the

district courts have supplemental jurisdiction “over all other claims that are so related . . .

that they form part of the same case or controversy”); see also Notice of Removal at 1-2

(citing 28 U.S.C. § 1441(c)). The Court finds that retaining jurisdiction over these

remaining claims “would be inappropriate” and that these claims should likewise be


                                              4
           Case 5:20-cv-00708-G Document 8 Filed 03/25/21 Page 5 of 5




remanded. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 357 (1988) (noting that

district courts “should consider and weigh . . . the values of judicial economy, convenience,

fairness, and comity” in deciding whether to exercise supplemental jurisdiction”); 28

U.S.C. § 1367(c); see also Schacht, 524 U.S. at 391-92.

                                      CONCLUSION

       IT IS THEREFORE ORDERED that the Motion to Dismiss (Doc. No. 3) filed by

Defendant U.S. Small Business Administration is GRANTED IN PART. This case is

REMANDED in its entirety to the District Court of Oklahoma County, Oklahoma. The

Clerk of this Court is DIRECTED to send a certified copy of this Order to the Clerk of the

state court to which this matter is remanded.

       IT IS SO ORDERED this 25th day of March, 2021.




                                                5
